DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022, has been entered.

Amendment
This office action is responsive to the Request for Continued Examination filed on May 13, 2022, for consideration of two Information Disclosure Statements.  Thus, claims 1-7, 9, and 11 are presently pending in the application.

Allowable Subject Matter
Claims 1-7, 9, and 11 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, fails to teach at least a vibration and heat generation apparatus including the support platform being flexible, or a bag-shaped enclosure attached to the support platform and enclosing the plurality of vibration pods and the heat generation unit, the bag-shaped enclosure having a distal wall, the heat generation unit positioned adjacent the distal wall, as recited in claim 1 line 3 and lines 16-20.
The prior art of record, alone or in combination, also fails to teach at least a system to apply a vibration and heat generation apparatus including the support platform being flexible, or a bag-shaped enclosure attached to the support platform and enclosing the plurality of vibration pods and the heat generation unit, the bag-shaped enclosure having a distal wall, the heat generation unit positioned adjacent the distal wall, as recited in claim 9 line 4 and lines 16-20.
The prior art of record, alone or in combination, also fails to teach at least a system to apply a vibration and heat generation apparatus including the support platform being flexible, or a bag-shaped enclosure attached to the support platform and enclosing the plurality of vibration pods and the heat generation unit, the bag-shaped enclosure having a distal wall, the heat generation unit positioned adjacent the distal wall, as recited in claim 11 lines 4-7.
The closest prior art of record includes Marty (US 2019/0142689) who teaches a vibration and heat apparatus comprising: a support platform, a control unit mounted to a central portion of the support platform and extending perpendicularly from the support platform in a first direction, the control unit housing electronic circuitry and at least one battery, and a plurality of vibration pods attached to the support platform in a second direction, the second direction opposite the first; but Marty does not disclose the support platform being flexible or a bag-shaped enclosure enclosing the vibration pods and heat generation unit.  
The closest prior art of record also includes Guibert (US 5,107,832) who teaches a thermotherapy applicator comprising a cylindrical control unit mounted to a support platform, and a heat generation unit electrically connected to the control unit; but Guibert does not disclose the support platform being flexible or a bag-shaped enclosure enclosing the vibration pods and heat generation unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785              

/TU A VO/Primary Examiner, Art Unit 3785